Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00520-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF B.C. As a
                          Mentally Ill Person

                          From the Probate Court No. 1, Bexar County, Texas
                                    Trial Court No. 2013MH2178
                           Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 23, 2013

DISMISSED

           On October 8, 2013, appellant filed a motion to dismiss this appeal. The motion is granted,

and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).



                                                    PER CURIAM